Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Miyoung Shin on 7/1/2022.
The application has been amended as follows:
In claim 1, line 3, delete the comma at the end of the line;
In claim 1, line 4, delete the terms “wherein the suction direction and the blowing direction are substantially aligned”;
In claim 1, line 16, delete the terms “elongated in one direction”;
In claim 1, at the end of line 21, just before the closing period add the terms --- further comprising a sensor provided on the inner space of the housing to sense a material in the fluid; wherein the sensor is disposed in the second space---;
Cancel claim 4;
Cancel claim 5.

Reasons for Allowance
Claims 1 and 12 include allowable subject matter because prior art could not be found to disclose an air cleaning module comprising a filter, a fan, a light source and a guide structure arranged between the fan and the filter and configured to guide a fluid to move along a fluid passage path set by the guide structure, wherein the guide structure separates a first space from a second space, the first space including the fluid passage path and the second space including no fluid passage path further comprising a sensor provided on the inner space of the housing to sense a material in the fluid, wherein the sensor is disposed in the second space with all of the limitations of independent claims 1 and 12. Examiner notes that the closest prior art can be found in KR20150076586A, applicant provided, which includes substantially all of the limitations of claims 1 and 12 in the embodiment of fig. 2 except for a sensor located in a second space without fluid passage as best seen in fig. 6A of applicant’s specification. Even if a sensor were added to KR20150076586A external to direct flow, there would still be flow in the passage since the guide structure doesn’t extend all the way to the fan as illustrated in applicant’s fig. 6A. Such a modification of KR20150076586A would substantially destroy that reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762